                     Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 1 of 16


            1    THEODORE J. BOUTROUS JR., SBN 132099              MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                          mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                      CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                           492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                       crichman@gibsondunn.com
                   dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                     1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                     Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                       Telephone: 202.955.8500
                 333 South Grand Avenue                            Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                           ETHAN D. DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                             edettmer@gibsondunn.com
                                                                   ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                     elazarus@gibsondunn.com
                 24000092; pro hac vice)                           GIBSON, DUNN & CRUTCHER LLP
            9      vlewis@gibsondunn.com                           555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                       San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                  Telephone: 415.393.8200
                 Dallas, TX 75201                                  Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                           Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                              UNITED STATES DISTRICT COURT
           16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                      OAKLAND DIVISION
           18

           19    DONALD R. CAMERON, et al.,                    Case No. 4:19-cv-03074-YGR

           20                            Plaintiffs            DEFENDANT APPLE INC.’S MOTION FOR
                                                               SANCTIONS
           21          v.
                                                               Hon. Thomas S. Hixson
           22    APPLE INC.,
                                                               Date:     February 11, 2021
           23                            Defendant.            Time:     10:00 AM
                                                               Location: San Francisco Courthouse
           24                                                            450 Golden Gate Avenue
                                                                         Courtroom G, 15th Floor
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 2 of 16


            1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE THAT on February 11, 2021 at 10:00 AM, or as soon thereafter
            3    as the matter may be heard before the Honorable Thomas S. Hixson, in Courtroom G, Defendant Apple
            4    Inc. will, and hereby does, move this Court, pursuant to Rule 37(b)(2) and 16(f) of the Federal Rules
            5    of Civil Procedure, for an order sanctioning Developer Plaintiffs’ Counsel, Benjamin Siegel, for
            6    violation of the Protective Order governing this action.
            7           At a public hearing on December 15, 2020, Mr. Siegel recited information derived from
            8    transactional data produced by Apple and designated as “HIGHLY CONFIDENTIAL –
            9    ATTORNEYS’ EYES ONLY.” Counsel for Apple contacted Mr. Siegel after the hearing and
           10    requested that he provide the basis for his statement, and Mr. Siegel refused, instead citing public
           11    sources that he claimed independently supported the statement. Apple subsequently moved for an
           12    order sealing those lines of the transcript of the December 15 hearing that reflected this information.
           13    Based on this disregard for the confidentiality of sensitive documents ordered to be kept confidential
           14    by this Court, Apple moves for an order (a) prohibiting Mr. Siegel from viewing documents designated
           15    as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in the future, and (b) awarding Apple
           16    its expenses and attorneys’ fees in bringing and litigating this motion, as well as the administrative
           17    motion to seal the transcript.
           18           This Motion is based on this Notice of Motion and Motion, the accompanying Memorandum
           19    of Points and Authorities, the Declaration of Ethan Dettmer and attached exhibits, the other documents
           20    on file in this action, any oral argument of counsel at the hearing on the Motion, and any matters of
           21    which the Court may take judicial notice.
           22

           23    Dated: January 7, 2021                GIBSON, DUNN & CRUTCHER LLP
           24

           25                                                 By:        /s/ Veronica S. Moyé
                                                                                     Veronica S. Moyé
           26

           27                                                 Attorneys for Defendant APPLE INC.

           28

Gibson, Dunn &
Crutcher LLP                                                        ii
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                        Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 3 of 16


            1                                                          TABLE OF CONTENTS
            2    TABLE OF AUTHORITIES ............................................................................................................... iv
            3    INTRODUCTION ................................................................................................................................ 1
            4    BACKGROUND .................................................................................................................................. 2
            5              A.         The Protective Order ..................................................................................................... 2
            6              B.         Mr. Siegel’s Violation of the Protective Order ............................................................. 3
            7    DISCUSSION ....................................................................................................................................... 5
            8              A.         Mr. Siegel Violated The Protective Order .................................................................... 5
            9              B.         Precluding Mr. Siegel From Viewing Highly Confidential Documents Is An
                                      Appropriate Sanction .................................................................................................... 8
           10
                           C.         Fees And Expenses Should Be Awarded .................................................................... 10
           11
                 CONCLUSION ................................................................................................................................... 11
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                                             iii
                                    DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                        Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 4 of 16


            1                                                         TABLE OF AUTHORITIES
            2    Cases
            3    Am. Unites for Kids v. Lyon,
                    No. 15-CV-2124, 2015 WL 94112099 (C.D. Cal. Dec. 21, 2015) ........................................... 7
            4

            5    Evon v. Law Offices of Sidney Mickell,
                    688 F.3d 1015 (9th Cir. 2012)................................................................................................... 5
            6
                 Life Techs. Corp. v. Biosearch Techs., Inc.,
            7        No. 12-CV-852, 2012 WL 1600393 (N.D. Cal. May 7, 2012) ................................................. 5
            8    Oracle USA, Inc. v. SAP AG,
                    264 F.R.D. 541 (N.D. Cal. 2009) .............................................................................................. 5
            9
                 Penk v. Or. State Bd. of Higher Educ.,
           10
                    816 F.2d 458 (9th Cir. 1987)..................................................................................................... 5
           11
                 Proofpoint, Inc. v. Vade Secure, Inc.,
           12       No. 19-CV-4238, 2020 WL 7398791 (N.D. Cal. Dec. 17, 2020) ........................................... 10

           13    United States v. Nat’l Med. Enters., Inc.,
                    792 F.2d 906 (9th Cir. 1986)..................................................................................................... 5
           14
                 Visto Corp. v. Seven Networks, Inc.,
           15
                     No. 03-CV-333, 2006 WL 3741891 (E.D. Tex. Dec. 19, 2006) ........................................... 7, 9
           16
                 Westinghouse Elec. Corp. v. Newman & Holtzinger, P.C.,
           17       992 F.2d 932 (9th Cir. 1993)..................................................................................................... 5

           18    Wyle v. R.J. Reynolds Indus., Inc.,
                    709 F.2d 585 (9th Cir. 1983)................................................................................................. 5, 8
           19
                 Rules
           20
                 Fed. R. Civ. P. 16(f)(1) ................................................................................................................... 5
           21

           22    Fed. R. Civ. P. 37(b)(2)(C) ....................................................................................................... 5, 10

           23    Other Authorities

           24

           25                                                                             ........................................................................ 6
           26

           27
                                                                                                          ....................................................... 6
           28

Gibson, Dunn &
Crutcher LLP                                                                             iv
                                    DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 5 of 16


            1
                                                               .......................................................... 6
            2

            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                           v
                       DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 6 of 16


            1                           MEMORANDUM OF POINTS AND AUTHORITIES
            2                                               INTRODUCTION
            3           In a hearing before Magistrate Judge Hixson on December 15, 2020, Ben Siegel, counsel for
            4    the developer plaintiffs in Cameron v. Apple Inc., violated the Court-ordered Protective Order and
            5    disclosed information designated by Apple in discovery as “HIGHLY CONFIDENTIAL –
            6    ATTORNEYS’ EYES ONLY.” In a letter exchange following the hearing, Apple first requested that
            7    Mr. Siegel provide the factual basis for his statement. Mr. Siegel did not do so. Following receipt of
            8    Mr. Siegel’s nonresponsive letter, Apple promptly moved to seal the relevant portion of the transcript
            9    and requested that Mr. Siegel support the motion to seal and advise the Court of his error in the hearing
           10    before Magistrate Judge Hixson on December 29. Although Mr. Siegel did not oppose the motion to
           11    seal, he has continued to refuse to acknowledge the violation and take responsibility for his actions.
           12    Apple therefore is forced to seek relief from the Court to enforce the protective order.
           13           Apple takes protective orders entered by this Court seriously. It is a large company with
           14    numerous business relationships and proprietary trade secrets, and it is a frequent litigant in this Court.
           15    Protective orders like the one entered here are necessary to give Apple confidence that litigation against
           16    it will not be used as a backdoor means of obtaining and misusing this sensitive information. But those
           17    orders have effect only to the extent they are meaningfully enforced.
           18           Mr. Siegel violated the Protective Order, and refuses to acknowledge that fact. There are
           19    consequences for violation of a Court order. Apple submits that the most appropriate recourse here is
           20    that Mr. Siegel be precluded from viewing materials designated by Apple as “HIGHLY
           21    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in the future. That sanction is proportional to the
           22    misconduct—Mr. Siegel has shown an inability to comply with the requirements of the Protective
           23    Order and a refusal to even acknowledge a clear violation of that order, and it is therefore appropriate
           24    that he be prevented from violating the Protective Order again. Because of the public nature of the
           25    proceedings—including that they are broadcast over Zoom and can be recorded by interested members
           26    of the public—there is no true remedy for Mr. Siegel’s breach, but a measured sanction will protect
           27    Apple’s confidential information going forward.
           28           Such a targeted sanction will not prejudice the Developer Plaintiffs. Plaintiffs have sought and

Gibson, Dunn &
Crutcher LLP

                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 7 of 16


            1    received broad and extensive discovery, including data on issues only loosely related to the claims in
            2    this case, making the risk to Apple all the greater. Mr. Siegel is only one of numerous attorneys
            3    representing the Developer Plaintiffs in this action. Any factual issues requiring the discussion and
            4    analysis of highly confidential documents can be handled by any one of Mr. Siegel’s colleagues,
            5    without interfering with Developer Plaintiffs’ ability to present an effective case.
            6           Apple therefore respectfully requests that (1) Mr. Siegel be precluded from viewing or handling
            7    materials designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and (2) Apple
            8    be reimbursed for its reasonable attorneys’ fees in filing and litigating this motion.
            9                                               BACKGROUND
           10    A.     The Protective Order
           11           On January 9, 2020, after negotiation and compromise by the parties, the Court approved and
           12    entered the parties’ stipulated Protective Order governing the exchange of discovery in these related
           13    cases. See Dettmer Decl. Ex. A (“Protective Order”); see also Dkt. 85. The Protective Order sets forth
           14    several categories of confidential materials, including “CONFIDENTIAL” and “HIGHLY
           15    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (“HC-AEO”).                           Id. § 2.2, 2.8.   Information
           16    designated by the producing party as HC-AEO is subject to strict protective measures. Specifically,
           17    when a party receives information designated by the producing party as HC-AEO, the receiving party
           18    may disclose that information only to a select and limited group of individuals, including outside
           19    counsel of record, certain designated in-house counsel, and experts. See id. § 7.3. All persons receiving
           20    and viewing information designated as HC-AEO—except the Court and its staff—must sign an
           21    “Acknowledgement and Agreement to Be Bound,” id., which requires the signatory to agree to comply
           22    with and be bound by all of the terms of the Protective Order, id. at Ex. A. There is no provision in the
           23    Protective Order permitting recipients of information designated as HC-AEO to disclose such
           24    information in open court without prior authorization—in other words, “the general public” is not
           25    among the groups of people who are permitted to view information designated as HC-AEO.
           26           The Protective Order does, however, give parties the opportunity to contest the designation of
           27    information as HC-AEO. Protective Order § 6. The party challenging a confidentiality designation
           28    must “initiate the dispute resolution process by providing written notice of each designation it is

Gibson, Dunn &
Crutcher LLP                                                         2
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 8 of 16


            1    challenging and describing the basis for each challenge.” Id. § 6.2. The parties then must confer and
            2    attempt to resolve the conflict. Id. If the parties do not reach an agreement, they may bring the dispute
            3    before Magistrate Judge Hixson for resolution. Id. § 6.3.
            4           The Protective Order also includes a provision governing the “Unauthorized Disclosure of
            5    Protected Material.” Protective Order § 1 (emphasis and capitalization omitted). That provision
            6    requires a receiving party that has disclosed confidential information in violation of the Protective
            7    Order to “immediately”: (a) notify the producing party in writing, (b) use its best efforts to retrieve all
            8    unauthorized copies of the confidential material, (c) inform the person to whom the unauthorized
            9    disclosures were made of the terms of the Protective Order, and (d) request that such persons execute
           10    the “Acknowledgement and Agreement to Be Bound.” Id.
           11    B.     Mr. Siegel’s Violation of the Protective Order
           12           On December 15, 2020, Magistrate Judge Hixson held a hearing via Zoom to address certain
           13    discovery issues regarding document production and deposition limits. During the hearing, Magistrate
           14    Judge Hixson asked the parties to address a dispute regarding the production of certain transactional
           15    data. See Dettmer Decl. Ex. B, at 71:15–24 (“Dec. 15 Hr’g Tr.”). This transactional data consists of
           16    “records of sales of apps, of downloads of free apps, in-app purchases, subscriptions.” Id. at 72:21–
           17    22. Apple initially produced a one-hundred-thousand transaction sample of this data, id. at 72:8–12,
           18    and later a one-hundred-million transaction sample, id. at 73:9–12. This larger sample of transactional
           19    data was produced to Class Plaintiffs in September 2020 “[p]ursuant to the Parties’ January 9, 2020
           20    Stipulated Protective Order,” and was expressly designated as “HIGHLY CONFIDENTIAL –
           21    ATTORNEYS’ EYES ONLY under the same Stipulated Protective Order.” Dettmer Decl. Ex. C.
           22           One outstanding dispute between the parties, however, was whether Apple must produce a
           23    particular field in the data titled “proceeds reason,” which, according to Mr. Siegel “indicates both
           24    which 15 percent commissions are pursuant to Apple’s standard policies and which are negotiated
           25    pursuant to individual negotiated agreements.” Dec. 15 Hr’g Tr. at 79:7–10. After outlining his belief
           26    as to the general utility of the data, however, Mr. Siegel went further, providing specific examples—
           27    according to his interpretation of the data—of specific commission rates paid by specific business
           28    partners of Apple during specific periods of time. Id. at 79:19–21. Mr. Siegel had obtained that

Gibson, Dunn &
Crutcher LLP                                                         3
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 9 of 16


            1    information from the transactional data produced by Apple and designated as HC-AEO, and his
            2    prefatory comment indicated that information was the source of his statement.
            3            On December 20, 2020, counsel for Apple sent Mr. Siegel a letter requesting that he provide
            4    by noon on December 21 the basis for his assertions in court regarding the commission rates for the
            5    particular business partners. See Dettmer Decl. Ex. D. Mr. Siegel responded three days later, on
            6    December 23, but did not disclose the basis for his statement. See Dettmer Decl. Ex. E. Instead, he
            7    said he was “puzzled” by the request, and reported his (inaccurate) belief that the confidential
            8    information had “been reported in the press.” Id. The subtext of Mr. Siegel’s letter was plain—he
            9    understood that he had disclosed HC-AEO information, and sought to minimize the seriousness of his
           10    breach by purporting to cite sources indicating the information was already public.
           11            Apple responded the next day in two ways. First, Apple filed an administrative motion to seal
           12    the relevant portion of the transcript. Dkt. 211. Second, counsel for Apple sent Mr. Siegel a second
           13    letter, objecting that he had not responded to Apple’s inquiry and pointing out that his statement before
           14    the Court was clearly in the context of disclosing details from the transactional data. See Dettmer Decl.
           15    Ex. F. Counsel for Apple advised that it was moving to seal the relevant portion of the transcript, and
           16    explained that if Mr. Siegel did not file a statement in support of that motion by December 29 and
           17    explain the violation to Magistrate Judge Hixson on the same day, then Apple would take appropriate
           18    action to protect its rights. Id. at 3.
           19            On December 29, 2020, Plaintiffs filed a statement in response to Apple’s administrative
           20    motion to seal, saying that although “Plaintiffs believe the factual information [noted by Apple] has
           21    been publicly reported,” Plaintiffs “do not oppose redaction” of the transcript or “the other sealing
           22    requests made by Apple on page 2 of its Administrative Motion.” Dkt. 213, at 2. The Court granted
           23    the motion on December 30, 2020. Dkt. 216.
           24            At a hearing on December 30, 2020, the Court instructed Apple that any motion for sanctions
           25    should be brought before it (and not Judge Gonzalez Rogers). See 12/30/2020 Hr’g Tr. at 34:10–12.
           26    The parties met and conferred on January 4, but did not reach agreement. Dettmer Decl. ¶ 34. They
           27    thereafter filed a joint letter brief, see Dkt. 223, and the Court directed Apple to file its motion for
           28    sanctions as a separate motion pursuant to Local Civil Rule 7, see Dkt. 226.

Gibson, Dunn &
Crutcher LLP                                                        4
                               DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 10 of 16


            1                                                DISCUSSION
            2           “Rule 37 of the Federal Rules of Civil Procedure grants courts the authority to impose sanctions

            3    where a party has violated a discovery order, including a protective order . . . .” Life Techs. Corp. v.

            4    Biosearch Techs., Inc., No. 12-CV-852, 2012 WL 1600393, at *8 (N.D. Cal. May 7, 2012) (citation

            5    omitted); see also Westinghouse Elec. Corp. v. Newman & Holtzinger, P.C., 992 F.2d 932, 934–35 (9th

            6    Cir. 1993) (“Rule 37(b)(2) should provide comprehensively for enforcement of all [discovery] orders,

            7    including Rule 26(c) protective orders.” (quotation marks omitted)). “A court need not find bad faith

            8    before imposing sanctions for violations of Rule 37.” Oracle USA, Inc. v. SAP AG, 264 F.R.D. 541,

            9    545 (N.D. Cal. 2009) (citation omitted); see also Penk v. Or. State Bd. of Higher Educ., 816 F.2d 458,

           10    466 (9th Cir. 1987).     A court may also issue sanctions under Rule 16 where “a party or its

           11    attorney . . . fails to obey a scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1). And courts

           12    retain the inherent authority to sanction parties or counsel before them where there is “willful

           13    disobedience of a court order” or there is “bad faith or conduct tantamount to bad faith.” Evon v. Law

           14    Offices of Sidney Mickell, 688 F.3d 1015, 1035 (9th Cir. 2012) (quotation marks omitted).

           15           Rule 37 “authorizes a district court to impose a wide range of sanctions if a party fails to comply

           16    with a discovery order.” United States v. Nat’l Med. Enters., Inc., 792 F.2d 906, 910 (9th Cir. 1986).

           17    Whatever sanction selected, however, (1) must be “just,” and (2) must “specifically relate to the

           18    particular claim at issue in the order.” Id. A district court considering sanctions may also “consider

           19    the deterrent value of an order of dismissal on future litigants as well as on the parties.” Wyle v. R.J.

           20    Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983). Rule 37 provides also that “the court must

           21    order the disobedient party, the attorney advising that party, or both to pay the reasonable expenses,

           22    including attorney’s fees, caused by the failure, unless the failure was substantially justified or other

           23    circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added).

           24    A.     Mr. Siegel Violated The Protective Order
           25            There is no serious question that Mr. Siegel violated the terms of the Protective Order. He

           26    disclosed materials designated as HC-AEO to individuals—namely, any member of the general public

           27    who tuned into the Zoom proceedings—not authorized to receive those materials under the Protective

           28    Order. That is as clear a violation of the Protective Order as one can imagine.

Gibson, Dunn &
Crutcher LLP                                                        5
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                     Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 11 of 16


            1             Yet in the face of such an unambiguous breach, Mr. Siegel doubled down, insisting that the
            2    information he cited has already been reported in the press. See Dettmer Decl. Ex. E. That belated
            3    attempt to justify his misconduct fails.
            4             First, the sources Mr. Siegel cites do not support his argument.
            5

            6

            7

            8

            9

           10

           11

           12

           13                                                                                                It is obvious
           14    that Mr. Siegel hunted these sources down after counsel for Apple contacted him and demanded an
           15    explanation for his statement—as described below, the transcript makes clear that he was discussing
           16    his and his experts’ interpretation of the transactional data that was produced pursuant to the protective
           17    order.
           18             Second, it is irrelevant whether the same or similar information was available through public
           19    channels. Mr. Siegel’s statement was plainly made on the basis of his viewing of the confidential
           20    transactional data:
           21             With proceeds reasons, if you know that the 15 percent is pursuant to that variable, then
                          it’s because of the descriptions issue. Our experts have looked in the sample data, and
           22
                          we’ve seen many examples in just the data, like 140 examples where—with a one-time
           23             IAP charge of 15 percent, for example to purchase a basketball game.

           24    Dec. 15 Hr’g Tr. at 79:13–18. He then proceeded to discuss that very same data, disclosing details
           25    about Apple’s business relationships. Id. at 79:19–21. Mr. Siegel therefore disclosed information
           26    designated by Apple as HC-AEO in violation of the Protective Order.
           27             If Mr. Siegel believed that the materials should not have been designated HC-AEO because
           28    they were already publicly available, his recourse was through the Protective Order. The Protective

Gibson, Dunn &
Crutcher LLP                                                         6
                               DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                     Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 12 of 16


            1    Order sets forth a procedure for challenging confidentiality designations, directing the challenging
            2    party to provide “written notice of each designation it is challenging and describing the basis for each
            3    challenge,” Protective Order § 6.2, meet and confer with the opposing party, id., and then, if no
            4    agreement is reached, to seek resolution from Magistrate Judge Hixson, id. § 6.3. The Protective Order
            5    contemplates no measure of “self-help” for attorneys dissatisfied with the designations of the opposing
            6    party, and numerous cases have recognized the impropriety of such efforts. See Am. Unites for Kids v.
            7    Lyon, No. 15-CV-2124, 2015 WL 94112099, at *9 (C.D. Cal. Dec. 21, 2015) (“[The party’s] resort to
            8    ‘self-help’ subverts the Court’s orders and the orderly administration of justice.”); Visto Corp. v. Seven
            9    Networks, Inc., No. 03-CV-333, 2006 WL 3741891 (E.D. Tex. Dec. 19, 2006) (“[A] lawyer operating
           10    under the terms of a Protective Order issued by this court has no right to resort to self-help when he or
           11    she views the provisions of that order to be burdensome or onerous.”). Whatever Mr. Siegel’s view
           12    about Apple’s designation of the transactional data as HC-AEO, he is not entitled to freely disclose
           13    confidential information unless and until he follows the procedures in the Protective Order for
           14    de-designation.
           15            Section 3 of the Protective Order does not aid Mr. Siegel. That section provides that “the
           16    protections conferred by this Stipulation and Order do not cover . . . any information that is in the public
           17    domain at the time of disclosure to a Receiving Party or becomes part of the public domain after its
           18    disclosure to a Receiving Party as a result of publication not involving a violation of this Order.”
           19    Protective Order § 3. Section 3 does not apply on its own terms because, as noted above, the
           20    information disclosed was not in the public domain. Moreover, Section 3 merely makes clear that
           21    information cannot properly be deemed confidential by a producing party if it is already in public
           22    domain. That uncontroversial and commonsense limitation does not empower the receiving party to
           23    disclose confidential information in open court and then seek to excuse that breach by seeking out
           24    public sources after the fact.      Mr. Siegel’s conduct in this respect proves the point—by his
           25    interpretation, apparently the only way to determine whether confidential information has been made
           26    public is to disclose it in court and require the opposing party to seek sanctions. Only then will the
           27    confidentiality of the information be litigated. That is not a tenable or sensical reading of the Protective
           28    Order; rather, it is an attempt to deflect responsibility for the breach.

Gibson, Dunn &
Crutcher LLP                                                          7
                               DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 13 of 16


            1    B.     Precluding Mr. Siegel From Viewing Highly Confidential Documents Is An Appropriate
                        Sanction
            2
                        Because Mr. Siegel violated the Protective Order, the only question is what response is
            3
                 appropriate. Apple seeks only a measured and proportionate penalty—Mr. Siegel, one of several
            4
                 attorneys representing the Developer Plaintiffs in these actions, should no longer have access to
            5
                 materials designated by Apple as HC-AEO. He has demonstrated an inability to abide by the
            6
                 restrictions of the Protective Order, and it is ultimately Apple that is forced to pay the price for that
            7
                 transgression. And even after being advised of his violation, Mr. Siegel has refused to acknowledge
            8
                 his breach.
            9
                        In truth, there is no sanction that can adequately “remedy” the unlawful disclosure here. This
           10
                 Court recognized as much in the hearing on December 30, noting that if an attorney discusses HC-AEO
           11
                 materials on the record, “the hearing is public,” and “[s]o even sealing the transcript isn’t a good enough
           12
                 remedy.” 12/30/2020 Hr’g Tr. at 34:16–17. Indeed, the Court’s proceedings are not only public, but
           13
                 broadcast over the internet via Zoom. While the Court has restricted members of the public from
           14
                 streaming or recording hearings, that has not stopped some individuals from rebroadcasting the Court
           15
                 proceedings. See, e.g., https://www.youtube.com/watch?v=jqZluTDv4-Q; see also 10/19/2020 Hr’g
           16
                 Tr. at 45:1–13. But even while Mr. Siegel’s breach cannot truly be remedied, precluding him from
           17
                 viewing HC-AEO documents will help protect against future violations of the Protective Order, and is
           18
                 no more onerous than necessary.
           19
                        The requested sanction is appropriate also because it will provide important “deterrent value.”
           20
                 Wyle, 709 F.2d at 589. These related cases implicate many sensitive and confidential documents. They
           21
                 also involve many attorneys from several different firms. Although much document production has
           22
                 already been completed, there will be additional discovery and merits hearings—including class
           23
                 certification argument and, potentially, a trial on the merits—at which counsel may wish to cite or
           24
                 quote confidential materials. A serious, but proportionate, sanction against Mr. Siegel will demonstrate
           25
                 to all attorneys the importance of adhering to the restrictions in the Protective Order without unduly
           26
                 burdening the Developer Plaintiffs or obstructing the administration of justice.
           27
                        Similar sanctions were awarded in Life Technologies. 2012 WL 1600393. There, the receiving
           28
                 party’s attorney forwarded documents designated by the producing party as “Outside Attorneys’ Eyes
Gibson, Dunn &
Crutcher LLP                                                         8
                               DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                     Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 14 of 16


            1    Only” to the CEO of his client. Id. at *1. The CEO thereafter disseminated copies of those documents
            2    to other parties and non-parties.      Id.   Upon realizing the error, the receiving party’s attorney
            3    immediately instructed the client’s CEO to cease use of the documents and destroy all copies of the
            4    documents. Id. The CEO did so and instructed those individuals to whom he had disseminated the
            5    materials to do the same. Id. at *2. After the issue was disclosed to the producing party, the producing
            6    party moved for sanctions, seeking, among other things, to preclude the receiving party’s attorney from
            7    further access to confidential documents. Id. at *3–5. The district court granted the relief, explaining
            8    that “[b]arring [the attorney] from further access to AEO documents in this case is warranted under
            9    these circumstances.” Id. at *11.
           10           Likewise, in Visto Corp., the court prohibited two attorneys from viewing confidential
           11    documents where one attorney had used confidential materials in the prosecution of a related patent,
           12    and the other had shared the documents with the client after redacting the information she believed to
           13    be confidential. 2006 WL 3741891, at *8. With respect to the second attorney who had attempted to
           14    redact the confidential information, the district court acknowledged that the attorney had “operated in
           15    good faith,” but nonetheless held that “a lawyer operating under the terms of a Protective Order issued
           16    by this court has no right to resort to self-help when he or she views the provisions of that order to be
           17    burdensome or onerous.” Id.
           18           The circumstances here are even more worthy of sanctions. Unlike in Life Technologies and
           19    Visto Corp., where the unauthorized recipients of the confidential materials could be readily identified
           20    and the materials returned, Mr. Siegel’s disclosure in open court makes it impossible to determine who
           21    is now privy to the sensitive business information about Apple’s partners that Mr. Siegel divulged. Nor
           22    can Apple have any assurance—through, for example, an execution of the Acknowledgment and
           23    Agreement to Be Bound—that any parties now in possession of HC-AEO information will not
           24    themselves further disclose the information to additional third parties.            Apple’s confidential
           25    information (and the confidential information of its business partners) is now in the ether, outside the
           26    control of Apple, Developer Plaintiffs, or the Court. Because of Mr. Siegel’s actions, the cat is not
           27    only out of the bag, but has purchased a ticket and is on its way to the train station.
           28           It bears repeating that the violation here was not technical or nuanced—Mr. Siegel recited

Gibson, Dunn &
Crutcher LLP                                                         9
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                      Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 15 of 16


            1    information that came directly from documents designated by Apple as HC-AEO. Mr. Siegel was
            2    surely aware that the information was designated as HC-AEO, because counsel for Apple explicitly
            3    said so in the transmittal email addressed to Mr. Siegel. See Dettmer Decl. Ex. B. Counsel for Apple
            4    even referenced the Protective Order specifically for the avoidance of any doubt as to the effect of that
            5    designation. See id. If such deliberate measures are insufficient to prevent Mr. Siegel—whether on
            6    purpose or inadvertently—from disclosing HC-AEO information, it is not clear what measures short
            7    of those proposed by Apple would suffice. Even now, Mr. Siegel refuses to acknowledge his breach
            8    of the Protective Order.
            9           The confidentiality of Apple’s information is of utmost importance to the company, and that is
           10    doubly so where the information implicates the operations of Apple’s business partners, who expect
           11    Apple to keep the terms of their relationship in confidence. Mr. Siegel’s actions have undermined the
           12    force of the Court’s Protective Order. To restore the effectiveness of the order, counsel must be on
           13    notice that their actions have consequences. Precluding Mr. Siegel from viewing HC-AEO materials
           14    will help protect against future violations and send a measured and appropriate message.
           15    C.     Fees And Expenses Should Be Awarded
           16           Rule 37 provides that instead of or in addition to other sanctions, “the court must order the
           17    disobedient party, the attorney advising that party, or both to pay the reasonable expenses, including
           18    attorney’s fees, caused by the failure, unless the failure was substantially justified or other
           19    circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C). When choosing which
           20    entity—the party or the attorney—to sanction, courts should “follow an approach designed to solve the
           21    management problem. If the fault lies with the attorneys, that is where the impact of sanction should
           22    be lodged.” Proofpoint, Inc. v. Vade Secure, Inc., No. 19-CV-4238, 2020 WL 7398791, at *5 (N.D.
           23    Cal. Dec. 17, 2020) (quotation marks omitted).
           24           Mr. Siegel is plainly the individual responsible for the breach of the Protective Order. Any
           25    award of attorneys’ fees should therefore be issued against Mr. Siegel and his firm, and not deducted
           26    out of any award or settlement the Developer Plaintiffs may obtain in this suit. Moreover, there is no
           27    credible claim that Mr. Siegel’s violation of the Protective was “substantially justified”—as set forth
           28    above, even if the confidential information disclosed by Apple had in fact been reported in the press,

Gibson, Dunn &
Crutcher LLP                                                       10
                              DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                     Case 4:19-cv-03074-YGR Document 230 Filed 01/07/21 Page 16 of 16


            1    Mr. Siegel’s conduct still was in clear breach of the Protective Order. Any claim otherwise is merely
            2    after-the-fact rationalization.
            3            Because Apple seeks fees in connection with the litigation of this sanctions motion, as well as
            4    for the administrative motion to seal and relating correspondence, Apple requests that if the Court
            5    orders an award of attorneys’ fees, Apple be given an opportunity at that time to submit a supplemental
            6    filing setting forth its reasonable expenses, supported by appropriate declarations.
            7                                                CONCLUSION
            8            For the foregoing reasons, Apple respectfully requests that the Court enter an order: (1)
            9    prohibiting Mr. Siegel from viewing documents designated by Apple as “HIGHLY CONFIDENTIAL
           10    – ATTORNEYS’ EYES ONLY,” and (2) directing Mr. Siegel’s firm to pay for Apple’s expenses in
           11    preparing and litigating this motion, as well as the administrative motion to seal the transcript.
           12                                                  Respectfully submitted,
           13    Dated: January 7, 2021                        GIBSON, DUNN & CRUTCHER LLP
           14

           15                                                  By:        /s/ Veronica S. Moyé
                                                                                      Veronica S. Moyé
           16

           17                                                  Attorneys for Defendant APPLE INC.

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                         11
                               DEFENDANT APPLE INC.’S MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
